Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6-7, 9-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to
repair a previously applied coating comprising either the first, second or third material compositions of claim 1, each of which comprises an oxidation and corrosion resistant coating, wherein the coating applied to repair the oxidation and corrosion resistant coating is chromate free and comprising about 43% aluminum powder, about 47% water and about 10% metal silicates, wherein damage to the coating to be repaired exposes a metal underneath the coating and wherein the repair material is applied directly to the metal and thereafter heat cured and burnished and wherein the repair material is further defined as compositionally different than the oxidation and corrosion resistant coating material being replaced, or to 
repair a previously applied coating comprising hexavalent chromium according to claim 10, wherein the coating applied to repair is chromate free and comprising about 43% aluminum powder, about 47% water and about 10% metal silicates, wherein damage to the coating to be repaired exposes a metal of a turbine engine component underneath the coating wherein the repair material is applied directly to the metal and thereafter heat cured and burnished and wherein the repair material is further defined as compositionally different than the coating material being replaced and thereafter the chromate free repair coating is heat cured and burnished.
Pertinent Prior Art
The most pertinent prior art (US6485780, Sangeeta et al.) teaches depositing a repair material similar in composition to that of the current claims on a surface to be repaired of a turbine engine part.  However, Sangeeta does allow for direct deposition of the composition on the surface metal underyling the removed coating material.  Sangeeta specifically requires that the aluminum slurry composition be applied over an additional metal layer that is first applied to the surface of the bare metal of the turbine engine part.
Another prior art (US5409781, Rosler et al.) teaches that burnishing is a common part of the finishing process for applied heat resistant coatings  but is otherwise largely unrelated to the primary elements of the current application claims.
Another art (Gurrappa et al.) teaches the Inconel forms dichromate upon oxidation thereof due to heat but the reference was only applied by the examiner as an evidentiary reference wherein the reference is largely unrelated to the claimed subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717